EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant originally filed the following claims: 

    PNG
    media_image1.png
    254
    648
    media_image1.png
    Greyscale

When amending claims, any changes must be made with respect to the immediate prior version of the claims by using underlining to show language added and strikethrough to show language removed. However Applicant submitted a claim amendment on 9/16/2021:


    PNG
    media_image2.png
    304
    685
    media_image2.png
    Greyscale

These claims bear no resemblance to the originally filed claims. Furthermore, the claim status identifier of claim 4 should be “(new)” since this claim had not previously existed. 
	It is further noted that Applicant has amended claims 1, 2, and 4 to remove the period at the end of the claim. Claims are required to end with a period. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 8, 2021